[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________  ELEVENTH CIRCUIT
                                                             FEB 17, 2009
                              No. 08-12758                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 06-00349-CR-T-30-MAP

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                   versus

MARQUIS DARGON,
a.k.a. Pig,
                                                         Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (February 17, 2009)

Before TJOFLAT, BIRCH and HULL, Circuit Judges.

PER CURIAM:

     Thomas H. Ostrander, appointed counsel for Marquis Dargon in this direct
criminal and sentencing appeal, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Dargon’s conviction and sentence are AFFIRMED.




                                          2